
	
		II
		Calendar No. 575
		110th CONGRESS
		2d Session
		S. 2633
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mr. Feingold (for
			 himself, Mr. Reid, and
			 Mr. Menendez) introduced the following
			 bill; which was read the first time
		
		
			February 14, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for the safe redeployment of United States
		  troops from Iraq.
	
	
		1.Safe
			 redeployment of United States troops from Iraq
			(a)Transition of
			 missionThe President shall promptly transition the mission of
			 the United States Armed Forces in Iraq to the limited and temporary purposes
			 set forth in subsection (d).
			(b)Commencement of
			 safe, phased redeployment from IraqThe President shall commence
			 the safe, phased redeployment from Iraq of members of the United States Armed
			 Forces who are not essential to the limited and temporary purposes set forth in
			 subsection (d). Such redeployment shall be carried out in a manner that
			 protects the safety and security of the United States Armed Forces.
			(c)Use of
			 fundsEffective 120 days after the date of the enactment of this
			 Act and except as provided in subsection (d), no funds appropriated or
			 otherwise made available under any provision of law may be obligated or
			 expended to continue the deployment in Iraq of members of the United States
			 Armed Forces.
			(d)Exception for
			 limited and temporary purposesThe prohibition under subsection
			 (c) shall not apply to the obligation or expenditure of funds for the following
			 limited and temporary purposes:
				(1)Conducting
			 targeted operations, limited in duration and scope, against members of al Qaeda
			 and affiliated international terrorist organizations.
				(2)Providing
			 security for personnel and infrastructure of the United States
			 Government.
				(3)Providing
			 training to members of the Iraqi Security Forces who have not been involved in
			 sectarian violence or in attacks upon the United States Armed Forces, provided
			 that such training does not involve members of the United States Armed Forces
			 taking part in combat operations or being embedded with Iraqi forces.
				(4)Providing
			 training, equipment, or other materiel to members of the United States Armed
			 Forces to ensure, maintain, or improve their safety and security.
				(5)Redeploying
			 members of the United States Armed Forces from Iraq.
				
	
		February 14, 2008
		Read the second time and placed on the
		  calendar
	
